Weaver, J.
(dissenting). The cross-examination of the defendant upon matters in no manner referred to on her direct examination exhibits wanton and utter disregard of the statute which provides that the cross-examination of an accused person testifying in his own behalf “shall be strictly confined to the matters testified to in the examination in chief.” Code, Section 5485. The cross-examination of defendant’s husband was, if possible, even less justifiable, and should have been rigidly excluded. The course pursued in these matters was a manifest (and apparently quite successful) effort to drag in irrelevant and collateral matter, not because it had any tendency to establish defendant’s guilt, but to prejudice her and her witnesses in the minds of the jurors. The State should not lend itself to this kind of unfair practice, and convictions so obtained should not be upheld. State v. Thompson, 127 Iowa 440, 442; People v. Gotshall, 123 Mich. 474 ( 82 N. W. 274) ; People v. Crapo, 76 N. Y. 288, 292; Buel v. State, 104 Wis. 132 (80 N. W. 78) ; Allen v. United States, 52 C. C. A. 597; People v. Rod*80riguez, 134 Cal. 140; Johnson v. State, 8 Wyo. 494; State v. Grant, 144 Mo. 56.
Tn my judgment, the judgment below should be reversed.